Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Sexton on 9/6/2022.

The application has been amended as follows:
IN THE CLAIMS: 
1. (Currently Amended) A combustor liner configured for use in a gas turbine combustor, the combustion liner forming a combustion chamber, the combustor liner comprising: 
an outer side wall made of metal; 
a plurality of [[the]] panels attached to an inner side of the outer side wall and made of a ceramic matrix composite material, each panel of the plurality of [[the]] panels including 
	a first side and a second side opposite the first side,
a panel body extending from the first side to the second side, having an exterior surface facing away from the combustion chamber, and having an interior surface facing the combustion chamber, 
a first connection piece with a first base portion and a first end portion, the first base portion extending  toward the outer side wall from the[[an]] exterior surface first side portion of the panel body and slanted toward the first side, the first end portion extending from a first radially outer end of the first base portion toward the first side in a first direction, the first end portion extending to a first end surface spaced from the first side portion of the panel body, and 
a second connection piece with a second base portion and a second end portion, the second base portion extending  toward the outer side wall from the[[an]] exterior surface second side portion of the panel body and slanted toward the second side, the second end portion extending from a second radially outer end of the second base portion toward the second side in a second direction, the second end portion extending to a second end surface spaced from the second side portion of the panel body, 
the exterior surface extending between the first connection piece and the second connection piece,
a plurality of first connection units, each first connection unit of the plurality of first connection units respectively corresponding to a respective [[the]] first connection piece[[s]] of a respective panel of the plurality of [[the]] panelsthe[[a]] respective panel of the plurality of [[the]] panels to the outer side wall, and each first connection unit of the plurality of first connection units including 
a first elastic member[[,]] formed separately from the respective first connection piece and configured to maintain contact of the respective first connection piece with the outer side wall penetrating a respective first end portion of the respective first connection piece and the outer side wall respective first connection piece 
a plurality of second connection units, each second connection unit of the plurality of second connection units respectively corresponding to a respective [[the]] second connection piece[[s]] of the respective the[[a]] respective panel of the plurality of [[the]] panels to the outer side wall, and each second connection unit of the plurality of the second connection units including 
a second elastic member[[,]] formed separately from the respective second connection piece and configured to maintain contact of the respective second connection piece with the outer side wall penetrating a respective second end portion of the respective second connection piece and the outer side wall respective second connection piece 
wherein the plurality of [[the]] panels are arranged such that the first side of a first panel of the plurality of panels is opposite the second side of an adjacent panel of the plurality of panels, .


3. (Currently Amended) The combustor liner as claimed in claim 1, wherein the first side portion extends further in the first direction than the first end portion, and the second side portion extends further in the second direction than the second end portion

4. (Currently Amended) The combustor liner as claimed in claim 1, further comprising 
a main air passage formed in a space between the first and second connection pieces of each panel of the plurality of [[the]] panels, and 
a connection portion air passage formed between the first[[a]] connection piece of the first panel of the plurality of panels and the second connection piece[[s]] of the adjacent[[a]] panel of the plurality of [[the]] panels the main air passage of the first panel by the first connection piece of the first panel, and the  connection portion air passage being partitioned from the main air passage of the adjacent panel by the second connection piece of the adjacent panel 

5. (Currently Amended) The combustor liner as claimed in claim 1, further comprising: 
a main air passage formed in a space between the first and second connection pieces of each panel of the plurality of [[the]] panels, and 
a connection portion air passage formed between the first[[a]] connection piece of the first panel of the plurality of panels and the second connection piece[[s]] of the adjacent[[a]] panel of the plurality of [[the]] panels the main air passage of the first panel by the first connection piece of the first panel, and the  connection portion air passage being partitioned from the main air passage of the adjacent panel by the second connection piece of the adjacent panel 
wherein a gap is formed between the first end surface[[s]] of the first end portion of the first connection piece[[s]] of the first panel and the second end surface of the second end portion of the second connection piece of the adjacent panel 

6. (Currently Amended) The combustor liner as claimed in claim 1, wherein the first and second connection pieces of each of the plurality of [[the]] panels protrude in opposite[[a]] circumferential directions.

7. (Currently Amended) The combustor liner as claimed in claim 1, wherein 
the outer side wall is formed with a bolt insertion hole, 
the first end portion of the first connection piece of each panel of the plurality of [[the]] panels is formed with a bolt insertion opening, 
the respective first fixation member corresponding to[[of]] the respective first connection piece of the respective panel [[each]] of the plurality of [[the]] panels includes a bolt including a head portion provided with a plate-shaped member made of metal, the bolt inserted from a first connection piece side to an outer side wall side, and a nut screwed to the bolt

8. (Previously Presented) The combustor liner as claimed in claim 7, wherein the bolt is a stepped bolt including a small diameter portion and a large diameter portion, the large diameter portion being configured to be inserted into the bolt insertion opening, but not into the bolt insertion hole, the plate-shaped member is a plate spring serving as the respective first elastic member, and the nut is screwed to the bolt in a state in which the large diameter portion is in contact with a peripheral edge of the bolt insertion hole of the outer side wall, so that the respective first end portion of the respective first connection piece is pressed against the outer side wall by the plate spring, whereby the respective first connection piece is connected to the outer side wall.

9. (Currently Amended) The combustor liner as claimed in claim 7, wherein a ring- shaped spring serving as the respective first elastic member is interposed between the outer side wall and the nut.

Claims 10-12 are canceled.

13. (Currently Amended) The combustor liner as claimed in claim 1, wherein in each panel of the plurality of [[the]] panels, the respective first connection piece is pressed against the outer side wall by the respective first elastic member, or the outer side wall is pressed against the respective first connection piece by the respective first elastic member.

14. (Currently Amended) The combustor liner as claimed in claim 1, wherein in each panel of the plurality of [[the]] panels, the first connection piece extends so as to cross a space formed between the outer side wall and the 

15. (Currently Amended) The combustor liner as claimed in claim 1 wherein each first connection unit of the plurality of first connection units is removably attachable to the[[a]] respective first connection piece of the respective panel of the plurality of [[the]] panels and the outer side wall.

16. (Currently Amended) The combustor liner as claimed in claim 1 wherein each first connection unit of the plurality of first connection units, including the first elastic member[[s]] thereof, is separate from the respective first connection piece[[s]] of the respective panel of the plurality of panels.

17. (Currently Amended) The combustor liner as claimed in claim 1 wherein, in each first connection unit of the plurality of first connection units, the first elastic member is a spring.

Claim 19 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record which are closest to the instant invention are Chang et al. US 20160201910, Graves et al. US 20140360196, and Vogtmann et al. US 20160131362 (with pertinent prior art Deiss et al. EP 1884713 being similar to Vogtmann) each do not teach all of the limitations of amended independent claim 1 separately or in an obvious combination with each other or with any of the prior art. In particular, Chang does not teach a respective first and second fixation member penetrating each first and second connection piece; Graves does not teach each panel of the plurality of panels has both a first connection piece and a second connection piece each extending respectively toward a first side and toward a second side and each panel body does not extend from the first side to the second side of each panel; and Vogtmann and Deiss each does not teach each of the first and second connection pieces has a base portion extending from an exterior surface which extends between the first and second connection pieces and Vogtmann and Deiss each does not teach the first and second connection pieces contact the outer side wall.
Pertinent prior art not previously cited but which are also close to the instant invention are:
Amos et al.  US 20060255549 teaches a combustor with liner segment panels including first and second connection pieces which are connected to and contact the outer side wall and which have at least one respective fixation member penetrating an end portion of each of the first and second connection pieces and the outer side wall, but a base portion of each of the first and second connection pieces is not slanted toward a first side or a second side (see Figs. 1-2). 
Bottcher et al. US 20100307162 teaches a combustor with a heat shield panel connected to an outer side wall of a combustor with a connection embodiment in Figs. 1-2 of the prior art similar to that of Vogtmann and Deiss. Bottcher also teaches a connection embodiment of a heat shield panel in Figs. 5-8 with first and second connection pieces, each with a respective fixation member which penetrates each of the first and second connection pieces and the outer side wall, but each of the first and second connection pieces slant toward the center of the panel and each do not have a respective end portion extending respectively toward the first side and toward the second side of the panel.
Dierberger US 20100077764 teaches a combustor heat shield panel with a first and a second side, a first connection piece with a first base portion and a first end portion extending from a first radially outer end of the first base portion and extends toward the first side in a first direction, a second connection piece with a second base portion and a second end portion extending from a second radially outer end of the second base portion and extends toward the second side in a second direction, and the first base portion slants toward the first side and the second base portion slants toward the second side, but the panel body does not extend from the first side of the panel to the second side of the panel (see Fig. 3).
Also of note, pertinent prior art Cunha et al. 20150362192 teaches a combustor with a heat shield panel connected to an outer side wall with first and second connection pieces each with a base portion and an end portion which contact the outer side wall, but the base portions are not slanted toward a first side or a second side and a respective fixation member does not penetrate a respective end portion of each of the first and second connection pieces (see Figs. 5, 10-12). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741